Citation Nr: 1429115	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-06 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for irritable bowel syndrome (IBS) claimed as secondary to hysterectomy.

2. Entitlement to service connection for gastro esophageal reflux disease (GERD) claimed as secondary to hysterectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to April 1991, and had additional service in the Air National Guard.  

This matter comes before the Board from a March 2008 rating from the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio which denied the issues on appeal.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in June 2013.  A copy of the transcript is associated with the electronic folder.

In November 2013, the Board remanded the claim for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2013, the Board remanded the claims, in part to afford the Veteran with a VA gastrointestinal disorders examination.  The examiner was to determine if the Veteran had a current gastrointestinal disorder, to include GERD and/or IBS, and if so, opine as to whether any such disorder was related to service, to include any incident shown therein during active duty for training (i.e. a heat exhaustion injury in the Line of Duty (LOD) in July 1995), or if preexisting any active period of service, was/were aggravated beyond natural progression thereby.  If, during development, additional evidence showed treatment for an ovarian cyst in service, the examiner was to opine as to whether it was at least as likely as not that current gastrointestinal disorder, to include GERD and/or IBS was caused or aggravated by the ovarian cyst.  

In January 2013, a VA examiner opined that there was no cause and effect relationship between gastroenteritis and the development of GERD; therefore, it was less likely than not that the Veteran's GERD was incurred in or caused by the in-service diagnosis of gastroenteritis that occurred while in service in July 1995.  In a March 2012 addendum, the examiner concluded that there was no relationship between the Veteran's treatment for her ovarian cyst diagnosed during her military enlistment and her current diagnosis of GERD.  Here, the VA examiner did not address the issue of IBS, and failed to opine whether any gastrointestinal disorder, to include GERD and/or IBS preexisted any active period of service and was/were aggravated beyond natural progression.  

While the examiner addressed one incident in service that occurred in July 1995, it does not appear that the examiner considered other in-service documented incidents involving similar complaints of nausea, vomiting, diarrhea, etc.  Service treatment records reflect that in March 1991, the Veteran was seen for complaints of vomiting for six days.  The assessment was amenorrhea secondary to physical training.  She was treated later in March 1991 with complaints of nausea, vomiting, and diarrhea and was diagnosed with viral gastroenteritis.  In August 1993, she presented with complaints of cramping with diarrhea and was diagnosed with acute diarrhea.  A July 1995 LOD determination revealed that she had heat exhaustion and was sent to St. Luke's Hospital for further evaluation due to vomiting, headache, nausea, and dizziness.  She was diagnosed with acute gastroenteritis with dehydration.  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet.App. 295 (2008).

Additionally, lay statements from the Veteran; her mother, A.L.R.; and a comrade, S.S.  reported that the Veteran was hospitalized (during active duty between September 1998 and January 1999) in Turkey because of a ruptured cyst on her ovary.  See Buddy Statements received August 29th and August 30th in 2006. The Veteran and her mother contend that the Veteran has had chronic pelvic pain since that time.  See June 2013 hearing testimony and Buddy Statement received August 29, 2006.  The Veteran claims that her GERD and IBS are result of an incident surrounding when she was hospitalized in Turkey with complaints of severe abdominal pain.  She reported that she was advised that the pain was due to cysts that burst inside her uterus and her ovaries.  As the examiner did not consider all of the Veteran's history or complaints, the negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  (The Board notes that a November 1998 record showed treatment for an unrelated matter at Incirlik Air Force Base in Turkey)

Furthermore, in a May 2014 Informal Hearing Presentation, the Veteran's representative provided links to medical information suggesting that IBS and GERD often coexist and may share a common disease mechanism.  

A review of the post service treatment records shows that the Veteran has been diagnosed with numerous gastrointestinal conditions, which included similar symptoms that the Veteran experienced in service such as diarrhea, nausea, and vomiting.  Treatment records from the Toledo Hospital and Flower Hospital as well as Dr. S.F reveal that in June 2002 the Veteran was diagnosed with chronic pelvic pain, right adnexal mass, presumed endometriosis, right endometrioma.  She underwent and abdominal hysterectomy with bilateral salpingo-oophorectomy.  In January 2003, the Veteran was seen by Dr. S.F. for complaints of lower abdominal and sub-umbilical pain, which she stated felt similar to her hysterectomy in June 2002.  A past medical history of endometriosis, hysterectomy, and ovarectomy were noted.  Dr. S.F. noted that an abnormal CT scan suggested a thickened gastric wall.  The physician noted that abdominal pain sounded like irritable bowel syndrome and other symptoms suggested reflux disease and potentially gastritis or an ulcer.  The January 2003 CT report also showed a contracted gallbladder.  June 2004 upper GI for abdominal pain, nausea, and vomiting revealed GERD.  In July 2004, she had complaints of right upper quadrant pain since mid-March 2004, especially when eating certain foods.  The record noted that in the distant past she has been evaluated and found to have gastro esophageal reflux and irritable bowel syndrome.  She underwent laparoscopic cholecystectomy.  

In March 2004, Dr. R.L.F. diagnosed the Veteran with gastritis and cholecystitis.  

In May 2004, Dr. J.D.W. found that it sounded more like the Veteran was having episodes of duodenitis or peptic ulcer disease, rather than biliary disease.  In July 2004, the Veteran was seen by Dr. J.D.W. post laparoscopic cholecystectomy and reported no more pre-operative symptoms of epigastric pain after eating.  However a May 2004 HIDA scan was negative for acute cholecystitis.    

It does not appear that the VA examiner considered such pertinent post service medical history.  Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet.App. 109, 114 (1996); Stanton v. Brown, 5 Vet.App. 563, 569 (1993).

Therefore, the Board believes that the Veteran should be afforded another VA gastrointestinal examination to determine the nature and etiology of all gastrointestinal disorders.

During her June 2013 hearing, the Veteran indicated that her private gynecologist would provide an opinion supporting her contentions.  However, it does not appear that such an opinion or any related treatment records have been included in the claims file or Virtual VA. VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA must request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2013). 

The Board notes that multiple attempts of been made to locate any additional service treatment records, including alleged treatment records from Incirlik Air Force Base.  While March 2013 correspondence notified the Veteran that VA requested copies of treatment records or other evidence from Incirlik Air Force Base, there is no indication that the Veteran was notified that the response to obtaining the records was negative and of the efforts undertaken to attempt to secure such records.  The claimant must be notified of the identity of the records, the efforts VA made to obtain the records, and a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and notice that the claimant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e)(1). 

Accordingly, the case is REMANDED for the following action:

1. All attempts, in the past through the present, to obtain any additional service treatment records, including records from Incirlik Air Force Base should be documented in the claims file.  If it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the Veteran and her representative and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; (d) inform the Veteran and her representative that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

The Veteran should also be informed that he can submit alternate evidence to supplement the available service treatment records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.

2. Ask the Veteran to provide authorizations for VA to obtain records of any private treatment records for a gastrointestinal disability such as GERD and IBS, including, but not limited to the private gynecologist referred to during her Board hearing.   

If the Veteran fails to furnish any necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claims, and she should be advised to submit any records in her possession. 

3.  After completion of the development in paragraphs 1 and 2 above, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's current gastrointestinal disorder.  All indicated tests and studies should be conducted. 

The claims folder, including any relevant records in Virtual VA, and a copy of this remand, must be sent to the examiner for review. 

The examiner should;

i. Identify all current gastrointestinal disabilities, and clarify whether the Veteran has been diagnosed with IBS during the pendency of the appeal.  

ii. opine as to whether any current gastrointestinal disabilities clearly and unmistakably pre-existed any periods of active duty service (from January 1991 to April 1991 and from September 1998 and January 1999) and, if so, whether each disability was clearly and unmistakably not aggravated (underwent no permanent increase in disability beyond natural progression) by active service.

iii. opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current gastrointestinal disabilities, including GERD and IBS (if Diagnosed), had their onset in service or is otherwise the result of a disease or injury in service. 

The examiner should consider service treatment records documenting complaints of nausea, vomiting, and diarrhea in March 1991, August 1993, and July 1995.  

iii. If the examiner finds that a gastrointestinal disability, including GERD and IBS, is not at least as likely as not related to the Veteran's service, or otherwise a result of a disease or injury in service, the examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that a gastrointestinal disability, including GERD and IBS was aggravated (worsened) in service beyond the normal progression of the disease during the Veteran's active service. 

The examiner should address the Veteran's June 2013 testimony and Buddy statements from the Veteran's mother and a fellow comrade received in August 2006, indicating that Veteran was hospitalized (during active duty between September 1998 and January 1999) in Turkey because of a ruptured cyst on her ovary and that she has had chronic pelvic pain since that time.  The Veteran claims that her GERD and IBS are result of an incident surrounding when she was hospitalized in Turkey with complaints of severe abdominal pain.  

The examiner should also consider the medical links provided by the Veteran's representative in May 2014 Informal Hearing Presentation suggesting that IBS and GERD often coexist and may share a common disease mechanism. 

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The absence of evidence of treatment for a digestive disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

4. The agency of original jurisdiction (AOJ) should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

5. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran and her representative are given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



